DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeffler et al. (U.S. Patent Application 2002/0134374), in view of Poynter (U.S. Patent 7,028,862) and Grabowski et al. (U.S. Patent 9,364,393).  Regarding Claims 1, and 4-6, Loeffler et al., hereafter “Loeffler,” show that it is known to carry out a method of forming and filling a blow fill seal package (Abstract) comprising the steps of (a) molding an information panel including lot and expiration date, a container body and a twist-off top of a biow-fili-seal package in a manner whereby the twist-off top is integrally formed with the information panel and attached to the container body; (b) filling the container body via an opening in the container body wherein the opening in the container body is distal to a location of the twist-off top (Figures 4-5; [0034-0036]); and (c) sealing the opening in the container body with a base portion ([0034-0035, 0041]).  Loeffler does not specifically describe connecting the container body to the information panel via the twist off top.  Poynter shows that it is known to have a method of making a blow fill seal package which includes forming an integral twist off top, container, and information panel, wherein the container body is attached to the information panel via the twist off top (Figures 11-12).  It would have been obvious to one of ordinary skill in the art to create Poynter’s configuration during Loeffler’s molding method in order to satisfy consumer requirements and objectives.  Loeffler does not specifically show a twist off top and a base portion which is a dome-shaped structure.  Grabowski et al., hereafter “Grabowski,” show that it is known to have a container comprising dome-shaped base portion (element 22).  It would have been obvious to one of ordinary skill in the art to use Grabowski’s base shape for that of Newell’s article because configuration is a matter of choice which a person of ordinary skill .

Regarding Claim 9, Loeffler shows the process as claimed above in claim 1 above, but he does not show molding a plurality of bodies. However, It would have been prima facie obvious to one of ordinary skill in the art to mold a plurality of containers because duplication has no patentable significance unless a new or unexpected result is produced (MPEP 2144.04 (VI)(B)).
Regarding Claim 10, Loeffler shows the process as claimed above in claim 9 above, including a method wherein the information panel comprises lot and expiration data for product located in the container bodies ([0041]).
Regarding Claim 11, Loeffler shows the process as claimed above in claim 10, including that various information can be molded into the ampoule body ([0041]), and it would have been prima facie obvious to one of ordinary skill in the art to consider that dosage data would be an appropriate data set to mold into the vial in order to avoid improper dosage by the patient or administrator.
Regarding Claim 12, Loeffler shows a blow fill seal package (Figure 1).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeffler, Poynter, and Grabowski, in view of Welker, III et al. (U.S. Patent 3,993,223).  Loeffler shows the process as claimed above in claim 1 above, but he does not specifically show using a mold insert to mold the information panel. Welker, III et al., hereafter "Welker III," show that it is known to emboss desired indicia onto a molded container using appropriate molds (Column 3, lines 22-25). It would have been prima facie obvious to one of ordinary skill in the art to use Welker, Ill’s molds to create the desired information on Loeffler’s molded container because there is art recognized suitability for using molds to create information on molded containers (MPEP 2144.07).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeffler, Poynter, and Grabowski, in view of Weiler et al. (U.S. Patent 4,707,966). Loeffler shows the process as claimed above in claim 1 above, but he does not show the molds involved in the molding processes. Weiler et al., hereafter "Weiler," show that it is known to carry out a molding process wherein molding a container body and integral cap is carried out in a main mold which also seals the base (Figures 3-7). It would have been prima facie obvious to one of .

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al. (U.S. Design Patent 329.976), in view of Grabowski.  Newell et al., hereafter “Newell,” show that it is known to have a blow fill seal package (Figures 1-5), comprising a plurality of container bodies each removably attached to a top, a single information panel integrally formed with the twist-off tops, and a base portion sealed to each of the container bodies (Figures 1-5).  Newell does not specifically show a twist off top and a base portion which is a dome-shaped structure.  Grabowski shows that it is known to have an container comprising a twist off top and a dome-shaped base portion (elements 24, 22).  It would have been obvious to one of ordinary skill in the art to use Grabowski’s top and base shape for that of Newell’s article because configuration is a matter of choice which a person of ordinary skill would have found obvious absent persuasive evidence that the particular configuration is significant (MPEP 2144.04 (IV)(B)).


Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive.
Applicant contends that Grabowski does not show a dome-shaped base portion because a dome-shape must be a hemisphere.  This is not persuasive because a three-dimensional dome or three-dimensional hemisphere is not currently claimed.  The examiner maintains that Grabowski shows a “dome-shaped” configuration because of its arced base which resembles the shape of a dome.
Applicant contends that the shape is significant.  This is not persuasive because no evidence has been submitted to support applicant’s position, and applicant’s arguments cannot take the place of evidence in the record (MPEP 2145).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742